                                                                                             1                         UNITED STATES DISTRICT COURT
                                                                                             2                               DISTRICT OF NEVADA
                                                                                                 ______________________________________
                                                                                             3   BANK OF AMERICA, N.A., SUCCESSOR        Case No. 2:16-cv-00504-GMN-NJK
                                                                                                 BY MERGER TO BAC HOME LOANS
                                                                                             4   SERVICING, LP, FKA COUNTRYWIDE         JUDGMENT BY DEFAULT AGAINST
                                                                                                 HOME LOANS SERVICING, LP,              CARLOS NEVAREZ
                                                                                             5
                                                                                                 Plaintiff,
                                                                                             6   vs.
                                                                                             7   LAKE MEAD COURT HOMEOWNERS
                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                                                             8   1, LLC; ALESSI & KOENIG, LLC,
                                                                                             9   Defendants.
                                                                                            10   ______________________________________
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                            11   limited liability company,
                                                                                            12            Counter/Cross Claimant,
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   vs.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   BANK OF AMERICA, N.A., SUCCESSOR
                                                                                                 BY MERGER TO BAC HOME LOANS
                                                                                            15   SERVICING, LP FKA COUNTRYWIDE
                                                                                                 HOME LOANS SERVICING, LP; and
                                                                                            16   CARLOS NEVAREZ, an individual,
                                                                                                       Counter-Defendant/Cross-Defendant.
                                                                                            17

                                                                                            18

                                                                                            19             This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) application
                                                                                            20    for default judgment against Cross-Defendants CARLOS NEVAREZ (“Nevarez” or “Cross-
                                                                                            21   Defendant). Having considered the application, including the declarations attached thereto, the

                                                                                            22   Court makes the following findings of fact and conclusions of law:

                                                                                            23   1.       On May 14, 2016, SFR filed a Cross-Claim (ECF No. 32) for quiet title and declaratory
                                                                                            24            relief against Nevarez (“Cross-Claim”) relating to real property located at 2092 Scanlon
                                                                                            25            Ferry, Unit 103, Las Vegas, NV 89156; Parcel No. 140-22-618-081 (“Property”).
                                                                                            26   2.       Cross-Defendant failed to answer the complaint within the 21-day time limit set forth in
                                                                                            27            FRCP 12. The Clerk of the Court appropriately entered a default against Nevarez on
                                                                                            28            May 30, 2018, (ECF No. 86).

                                                                                                                                                -1-
                                                                                                 Case 2:16-cv-00504-GMN-NJK Document 110-9 Filed 02/12/19 Page 3 of 4



                                                                                             1     3.     Cross-Defendant is not incompetent, an infant or serving in the United States military.
                                                                                             2     4.     SFR submitted credible evidence in support of its application in the form of documents
                                                                                             3            obtained from the Official Records of the Clark County Recorder and declarations made
                                                                                             4            under penalty of perjury that demonstrate prima facie grounds sufficient to enter default
                                                                                             5            judgment against Nevarez.

                                                                                             6     5.     Specifically, SFR’s superior interest in the Property relative to any interest claimed by

                                                                                             7            Nevarez is evident by the recorded notice of delinquent assessment lien, notice of default,

                                                                                             8            notice of sale, and the foreclosure deed. (See Statutory Notices, Exs. D, E, F to Pl.’s MSJ,

                                                                                             9            ECF Nos. 83-4, 83-5, 83-6); (see also Trustee’s Deed Upon Sale, Ex. H to Pl.’s MSJ,

                                                                                            10            83-8). Because the Court held that the foreclosure sale remains intact—including SFR’s

                                                                                            11            purchase of the Property—and in light of SFR’s evidence of its superior interest, SFR's

                                                                                            12            claims against Borrower are meritorious.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13            NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14            made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            15            IT IS HEREBY ORDERED that Cross-Defendant Nevarez, any successors and

                                                                                            16     assigns, have no right, title or interest in the Property.
                                                                                            17             IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims

                                                                                            18     against, or the defenses of, any other party to this case.

                                                                                            19            IT IS FURTHER ORDERED that, in light of the parties' representations that SFR's
                                                                                            20    claims against Nevarez are the only remaining claims in this case, (ECF No. 109), the clerk of
                                                                                            21    court is instructed to close this case.
                                                                                            22     IT IS SO ORDERED.
                                                                                            23

                                                                                            24                14
                                                                                                  DATED this _____day of February, 2019.
                                                                                                                                                            ______________________________
                                                                                            25                                                              Gloria M. Navarro, Chief Judge
                                                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                            26
                                                                                            27

                                                                                            28
